1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11       JOSE REDANI HERNANDEZ,                  Case No. 2:16-cv-03039-JLS (GJS)
12                  Petitioner
                                                  ORDER ACCEPTING FINDINGS
13            v.                                  AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14       NEIL McDOWELL, Warden,                   JUDGE
15                  Respondent.
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (“Petition”),
19   all pleadings and other documents filed in this action, the Report and
20   Recommendation of United States Magistrate Judge (“Report”), and Petitioner’s
21   untimely Objections to the Report.1 Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed.
22   R. Civ. P. 72(b), the Court has conducted a de novo review of those portions of the
23   Report to which objections have been stated.
24
     1
25          The Magistrate Judge twice extended Petitioner’s deadline to file Objections
     to the Report, which ultimately were due by December 27, 2018. Although
26   Petitioner did not file his Objections until January 14, 2019, they are being
     considered despite their untimeliness. The Court rejects Petitioner’s contention set
27   forth in the Objections that the Magistrate Judge afforded him “no time” to prepare
     and file his Objections. The Report issued on September 27, 2018, and Petitioner
28   has had over three months to respond to it.
1          In the Objections, Petitioner raises a number of new habeas claims, such as
2    claims based on alleged ineffective assistance of counsel and First Amendment
3    violation (Objections at 20-23) and insufficiency of the evidence and false testimony
4    (id. at 29-31). These claims were not included within the ten habeas claims alleged
5    in the Petition, which are addressed in the Report. These newly-proffered claims
6    also were not raised in Petitioner’s state direct appeal and, thus, are unexhausted.
7          A district court has discretion, but is not required, to consider evidence or
8    arguments presented for the first time in objections to a report and recommendation.
9    See Brown v. Roe, 279 F.3d 742, 744-45 (9th Cir. 2002); United States v. Howell,
10   231 F.3d 615, 621-22 (9th Cir. 2000). The Court exercises its discretion to reject
11   considering these belatedly-raised, unexhausted claims and their underlying
12   arguments, as it is inappropriate to raise new habeas claims for the first time in
13   objections to a report and recommendation. See Greenhow v. Secretary of Health &
14   Human Servs., 863 F.2d 633, 638-39 (9th Cir. 1988) (“allowing parties to litigate
15   fully their case before the magistrate and, if unsuccessful, to change their strategy
16   and present a different theory to the district court would frustrate the purpose of the
17   Magistrate Act”), overruled on other grounds by United States v. Hardesty, 977
18   F.2d 1347, 1348 (9th Cir. 1992) (en banc); see also Rule 2(c)(1) of the Rules
19   Governing Section 2254 Cases in the United States District Courts (the petition
20   “must” “specify all grounds for relief available to the petitioner”).
21         Having completed its review, the Court accepts the findings and
22   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
23   the Petition is DENIED; and (2) Judgment shall be entered dismissing this action
24   with prejudice.
25
26   DATE: February 21, 2019                 __________________________________
                                             JOSEPHINE L. STATON
27                                           UNITED STATES DISTRICT JUDGE
28
                                                2
